DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 4/26/2019, 10/25/2019, 6/25/2020, 4/28/2021, 6/24/2021, 7/12/2021, 12/8/2021, and 2/4/2022 are being considered by the examiner.

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.  This Restriction Requirement is made Final.

Claim Objections
Claim 4 is objected to because of the following informalities:  
“a second frame short side” in the second line should read -- the second frame short side --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 sets forth “the first plurality of pins” which lacks antecedence.
	Claim 16 sets forth “the first aperture” which lacks antecedence.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al. (US 20120272463).
	Regarding these claims Crisp teaches:
1. A frame (200) for use in manufacturing having a long side (bottom side Fig 2) and a short side (left side Fig 2), the frame comprising: 
a perimeter defined by the long side, a second, opposing long side, the short side, and a second, opposing short side (clearly seen in Fig 2); 
a first alignment tab (one of tabs defining 252, 254, or 256), the first alignment tab comprising an alignment element (rounded end of tab), wherein the first alignment tab and the alignment element allow for positioning of the frame at a manufacturing station at a known location for a manufacturing process to occur within a center area defined by the perimeter (are capable of, as aligning seen in Fig 6).  
2. The frame of claim 1, further comprising a second alignment tab (other of tabs defining 252, 254, or 256), the second alignment tab comprising a second alignment element (rounded end of tab).  
3. The frame of claim 2, wherein the second alignment tab extends in an orientation the same as an orientation of the first alignment tab (clearly seen in Figs).  
5. The frame of claim 2, wherein the alignment element of the first tab is positioned symmetrically about a center axis of the frame to the second alignment element (when center line is drawn parallel to a long side).  
6. The frame of claim 2, wherein the alignment element of the first tab is positioned asymmetrically about a center axis of the frame to the second alignment element (when center line is drawn parallel to a short side).  
7. The frame of claim 1, wherein the alignment element protrudes from the alignment tab (clearly seen in Figs, especially Fig 3).  

9. The frame of claim 1, further comprising a tensioning element (244) for securing a material within the frame (are capable of; ¶ [0035]).  
10. The frame of claim 1, further comprising a support structure (218) for supporting a material within the frame (is capable of; ¶ [0035]).  
11. The frame of claim 10, wherein the support structure is discontinuous (clearly seen there are multiple apertures therethrough).  
13. The frame of claim 11, wherein the frame is rectilinear (defined by outer surface of 210).  
14. The frame of claim 11, wherein the frame comprises aluminum or steel (¶ [0051]).  

	Crisp (Fig 2), however, does not explicitly teach:
1. the first alignment tab extending from the frame long side.
3. wherein the second alignment tab extends from the frame long side.  
4. The frame of claim 3, wherein the first alignment tab is within 150mm of the frame short side, and the second alignment tab is within 150 mm of a second frame short side.  
15. The frame of claim 11, wherein the first plurality of pins comprises at least 40 pins.  

	Regarding claims 1 and 3, Crisp (Figs 7-9) teaches a frame which may have alignment tabs (defining 724) located on the long side of the frame.  It would have been obvious to one of ordinary skill in the art before the effective filing to have modified the frame of Crisp (Fig 2) to incorporate the teachings of Crisp (Figs 7-9) and locate the alignment tabs on the long side of the frame, as doing so would allow the operator to locate the frame in a processing machine at a preferred orientation.  Merely relocating the alignment tabs on a different surface of the frame is not considered to patentably distinguish over the prior art.
Regarding claim 4, similarly as stated above with respect to claims 1 and 3, the location of the alignment tabs is not considered to patentably distinguish over the prior art.  This is considered a design consideration which would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention. 
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crisp in view of Pirk (US 4072461).
Regarding this claim Crisp teaches each and every limitation of claim 11 as noted above, but does not explicitly teach:
16. The frame of claim 11, wherein the first aperture does not extend through the second frame.

	Pirk teaches that it is well known to provide frames which have pins (28) which are inserted trough apertures (in 12, 13, 14, and 10), and that an aperture (within 10 to accommodate the insertion of pins 28) does not extend through the second frame (clearly seen in Fig. 2 the aperture does not extend through to the top side of 10).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the frame of Crisp to incorporate the teachings of Pirk and provide for the aperture not extend through the second frame.  Doing so would create a continuous back side of the second frame which would not allow contaminants to enter therethrough.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crisp in view of Lee (WO 2015134263).
Regarding this claim Crisp teaches:
12. A frame (200) for use in manufacturing, the frame comprising: 
a first frame (240) comprising: 
for securing a material extending across a center area of the first frame (are capable of; ¶ [0035]); 
(3) a first aperture (central void) extending through the first frame; 
a second frame configured to coextensively mate with the first frame, the second frame comprising: 
 (2) a solid portion (212) of the second frame configured to align with the first aperture of the first frame when in the coextensively mated configuration with the second frame (is capable of); and 
an alignment tab (one of tabs defining 252, 254, or 256) extending from the frame when the second frame is coextensively mated with the first frame (such as depicted in Fig 4 or 12).  

Crisp, however, does not explicitly teach:
12. (1) a first plurality of magnetic elements secured to the first frame; 3 4856-7051-5716 v1Application No. 16/168,364316815/160352US02 Reply to Notice of Non-Compliant Amendment: 01/10/2022 
 (1) a second plurality of magnetic elements secured to the second frame, wherein the first plurality of magnets and the second plurality of magnets are cooperatively positioned to magnetically attract the first frame and the second frame in the coextensively mated configuration.

	Lee teaches that it is well known to provide frames which comprise multiple layered components which may be connected one to another via a first and second plurality of magnetic element (402 and 404).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the frame of Crisp to incorporate the teachings of Lee and provide a plurality of first and second magnetic elements to the first and second frame in order to quickly and releasably connect the frames one to the other.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723